By the Court, Dickinson, J. The question of set-off was fully discussed in the case of Tramell vs. Harrell, decided at the present term of this Court, and there held, that a joint demand cannot be set off against a separate one, nor e converso. If the doctrine there held be true, and that it is we have no doubt, Badgett could not offset the individual debt due Hudspeth, against the joint claim of McLain & Badgett. Judgment reversed. A petition for reconsideration was filed by defendant in error, but overruled, at January term, 1843.